Citation Nr: 1536372	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  08-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a fractured right scapula.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a peptic ulcer disability, to include as due a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for peptic ulcer disease, to include as due to a lumbar spine disability.

6.  Entitlement to service connection for a psychiatric disability to include depression and posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a left wrist disability.

8.  Entitlement to service connection for a traumatic brain injury (TBI).

9.  Entitlement to service connection for a muscle injury, muscle spasms, chest pain, and hand and arm condition, to include as due to a lumbar spine disability.

10.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

11.  Entitlement to a compensable rating for bilateral hearing loss.

12.  Entitlement to a compensable rating for lichen planus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, dated in August 2006, May 2009, and January 2012, and the RO in Cleveland, Ohio dated in March 2004.  Jurisdiction is now with the RO in Oakland, California.

Although a Veteran's stated claim may only seek service connection for a particular psychiatric disability, the claim cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This case was remanded in March 2015 to schedule a hearing.  In May 2015, the Veteran provided testimony before the undersigned Veteran's Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a cervical spine disability, peptic ulcer disease, psychiatric disability, left wrist disability, TBI, and musculoskeletal disabilities, and entitlement to increased ratings for bilateral hearing loss, lichen planus, and a lumbar spine disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A December 1977 RO rating decision denied service connection for a fractured right scapula.

2.  New evidence raising a reasonable possibility of substantiating the claim for service connection for a fractured right scapula has not been received.

3.  A January 2003 RO rating decision denied service connection for a cervical spine disability.

4.  New evidence raising a reasonable possibility of substantiating the claim for service connection for a cervical spine disability has been received.

5.  A March 2004 RO rating decision denied service connection for peptic ulcer disease.

6.  New evidence raising a reasonable possibility of substantiating the claim for service connection for peptic ulcer disease has been received.  


CONCLUSIONS OF LAW

1.  The December 1977 RO rating decision that denied a claim for service connection for fractured right scapula is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).
 
2.  New and material evidence has not been received to reopen the claim for service connection for a fractured right scapula.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The January 2003 RO rating decision that denied a claim for service connection for a cervical spine disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

4.  New and material evidence has been received to reopen the claim for service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The March 2004 RO rating decision that denied a claim for service connection for peptic ulcer disease is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

6.  New and material evidence has been received to reopen the claim for service connection for a peptic ulcer disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in December 2007, January 2009, July 2009, and May 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudications of that supplemental statement of the cases and statement of the cases dated in July 2009, January 2010, and March 2014.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

With regard to the claim concerning a fractured right scapula, a December 1977 RO rating decision denied service connected for a fractured right scapula based on a finding that there was no evidence of record of a fractured right scapula.  

The pertinent evidence of record at the time of the December 1977 RO rating decision included the Veteran's service medical records.  Also of note is that on September 1977, the Veteran was scheduled for a VA examination concerning a right shoulder injury.  But it was noted that the Veteran failed to report for the examination on October 5, 1977.  

The evidence received since the December 1977 RO rating decision consists of service medical records and the Veteran's claim of an injured shoulder.  While the Board finds that the evidence added to the record since the December 1977 RO rating decision is new as it is evidence that was not previously submitted to the agency decision-makers, the evidence is not material.  There is no new evidence that by itself when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a fracture scapula.  While the Veteran has undergone several medical evaluations and treatments, he has never been assessed with a fracture scapula or residuals of a fractured scapula.  The only evidence that purports to support the Veteran's claim that he has a fractured scapula are his own statements which are redundant of the evidence of record at the time of the December 1977 RO rating decision where he reported a fractured scapula.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.

Accordingly, because new and material evidence has not been submitted, the Board finds that reopening of the claim of entitlement to service connection for residuals of a fractured right scapula is not warranted.

With regard to the claims concerning new and material evidence for a cervical spine disability and peptic ulcer disease, the Board notes that final decisions were made in January 2003 for the cervical spine disability and March 2004 for the peptic ulcer disease.  The Veteran did not appeal those adverse decisions, nor did he submit any additional evidence within a year following those decisions.  38 C.F.R. § 3.156(b) (2014).  Therefore, those decisions became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).  These claims were originally denied on the basis that there was no evidence of record to provide a nexus between service and current disabilities of the cervical spine disability and a peptic ulcer disability.  

Since the January 2003 and March 2004 rating decisions, newly received evidence includes updated VA treatment records and, more significantly, a July 2006 medical opinion from the Veteran's VA physician that reported the Veteran's cervical spine disability and peptic ulcer disease were related to active service.  Also of note is that the Veteran is now service connected for a lumbar spine disability and he has also made a reference that his cervical spine disability and peptic ulcer diseased were caused or aggravated by the service connected lumbar spine disability.

Therefore, the Board finds that the July 2006 VA medical opinion and the newly service connected lumbar spine disability constitute new and material that raises a reasonable possibility of substantiating the claims, as the new evidence suggests that that the Veteran's cervical spine disability and peptic ulcer disease are related to service.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, this claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
ORDER

New and material evidence has not been presented to reopen a claim of entitlement to service connection for a fractured right scapula, and the appeal is denied

New and material evidence has been received and the claim for service connection for a cervical spine disability is reopened.  To that extent only, the appeal is allowed.

New and material evidence has been received and the claim for service connection for peptic ulcer disease is reopened.  To that extent only, the appeal is allowed.


REMAND

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the claims for service connection for a cervical spine disability, peptic ulcer disease, psychiatric disability, left wrist disability, and muscle injuries to include spasms, chest, hand, feet, and toe, the Board notes that the Veteran has not been provided a VA examination concerning those claimed conditions.  There is evidence of a current disability concerning all of those claimed disabilities, as shown in recent VA treatment records, especially as noted by the Veteran's treating VA physician.  Service medical records also show that the Veteran was treated in-service for a back condition, gastroenteritis, and nervousness.  With regard to the left wrist disability and various musculoskeletal disabilities he has asserted were incurred in service, he has provided consistent statements that he fell in-service off of railroad tracks, which led to those disabilities.  While the Board notes that there is no evidence in the service medical records that show the Veteran having suffered a fall, he is competent to state he fell during service.  The Veteran has also provided statements and a physician's medical opinion that the conditions are related to service.  Therefore, the Board finds that an examination is needed to determine if there is a relationship between the claimed cervical spine disability, peptic ulcer disease, psychiatric disability, left wrist disability, and miscellaneously claimed musculoskeletal conditions, and service is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that while the Veteran's VA physician has provide reports that the claimed conditions are related to active service, it appears that the VA physician did not review the Veteran's service medical records and based that opinion solely on the Veteran's subjective statements.  Reonal v. Brown, 5 Vet. App. 458 (1993) (Board not required to accept credibility of medical opinion based on inaccurate factual history); LeShore v. Brown, 8 Vet. App. 406 (1995) (evidence which is simply information recorded by medical examiner, unenhanced by additional medical comment by examiner, does not constitute competent medical evidence).  The Veteran's VA physician was not shown to have reviewed any other evidence of record and those reports are assumed to have been based solely upon the Veteran's report.  Therefore the Board finds that new VA examinations, with consideration of the full record, are required.

With regard to the claims for increased rating for bilateral hearing loss and skin disability, the Veteran has provided medical records and statements that those disabilities have increased in severity since the last VA examinations in July 2011.  Therefore, as it has been four years since the previous VA examination addressing the severity of those disabilities, and as he has provided evidence of worsening, to ensure that the record has evidence of the current severity, a more contemporaneous examination is needed with findings responsive to the applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A December 2007 rating decision established service connection for a lumbar spine disability and assigned a 20 percent rating.  In a January 2008 letter from the Veteran, he stated that he felt he should be rated higher and submitted additional evidence.  The Board finds that communication constitutes a timely notice of disagreement to the rating assigned in December 2007.  However, it does not appear that a statement of the case has been issued.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issue of entitlement to an increased initial rating for a lumbar spine disability.  Inform the Veteran of his appeal rights.  If an appeal is perfected, return that issue to the Board.

2.  Obtain all outstanding VA medical records dated from January 2015 to the present.

3.  Schedule the Veteran for a VA spine examination of the cervical spine, by an examiner with proper expertise to determine the etiology and severity a cervical spine disability.  The examiner must review the claims file and must note that review in the report.  The examiner must review the claims file and should note that review in the report.  All indicated tests, to include X-rays, should be accomplished, and all clinical findings reported in detail.

(a)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine disability was incurred in or is otherwise related to the Veteran's service.

(b)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine disability is proximately due to or caused by the service-connected lumbar spine disability.

(c)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cervical spine disability is aggravated (permanently increased in severity beyond the normal course of the condition) by the service-connected lumbar spine disability.  

(d)  For the Veteran's assertions of chest pain, shoulder pain, neck pain, back pain, leg pain, foot pain, muscle spasms of the back, arm pain, and hand pain, the examiner is asked to address whether the Veteran's reported symptoms are of a separate and distinct etiology or are symptoms of an existing disability.  If the examiner concludes that the Veteran's complaints are of a separate and distinct etiology, then provide an opinion as to whether any disabilities manifested by chest pain, shoulder pain, neck pain, back pain, arm pain, foot pain, and hand pain are as likely as not (50 percent probability or greater) incurred in or related to active service.

4.  Schedule the Veteran for a VA examination with a gastrointestinal specialist, to determine the nature and etiology of any gastrointestinal disability found.  The examiner must review the claims file and must note that review in the report.  The examiner should note the Veteran's in-service and post-service gastrointestinal and symptoms and diagnoses.  A complete rationale for all opinions should be expressed.  The examiner should provide the following opinions:

(a)  Diagnose all current gastrointestinal or disabilities.

(b)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disability, to include peptic ulcer disease, is related to in-service gastrointestinal symptoms?

(c)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disability is proximately due to or caused by a service connected lumbar spine disability, to include the use of nonsteroidal anti-inflammatory drugs.  

(d)  The examiner should state whether it is at least as likely as not (50 percent probability or great) that any current gastrointestinal is aggravated (permanently increased in severity beyond the normal course of the condition) by a service connected lumbar spine disability, to include the use of nonsteroidal anti-inflammatory drugs.  

5.  With regard to the Veteran's claim for a psychiatric disability to include PTSD and depression, provide the Veteran with notice regarding the information required by the Joint Services Records Research Center (JSRRC) to verify a claimed stressor of witnessing a vehicle accident in while stationed in Germany, allowing him an appropriate amount of time to provide additional information.  Specifically, advise the Veteran to provide specific dates, locations, and the Unit to which he was assigned when the alleged incident of and the claimed casualties were assigned at the time of that claimed stressor or any other claimed stressor.

6.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist to ascertain the nature and etiology of any current psychiatric disability, to include PTSD and depression.  The examiner must review the claims file and should note that review in the examination report.  The examiner should include a complete rationale for any opinions expressed.  The examiner should provide the following:

a)  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV. 

(b)  If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is related to service or any stressor during service.

(c)  For every diagnosed psychiatric disability, other than PTSD, the examiner should opine whether it at least as likely as not (50 percent or greater probability) that each psychiatric disability was incurred in or is otherwise related to the Veteran's service.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

7.  Schedule the Veteran for a VA examination with an examiner with the proper expertise to determine the nature and etiology of any left wrist disability found.  The examiner must review the claims file and must note that review in the report.  A complete rationale for all opinions should be expressed.  All indicated tests, to include X-rays, should be accomplished, and all clinical findings reported in detail.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology.  The examiner should provide the following:

(a)  Diagnose any current left wrist disability.

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any current left wrist disability to was incurred in or due to active service.

8.  Schedule the Veteran for a VA TBI examination to ascertain whether he has any current residuals of the in-service head injury from a reported in-service fall.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the injury and continuity of symptomatology since service.  The examiner must clearly identify all residual symptoms (including all subjective complaints) that are determined to be related to the claimed in-service head injury.  The examiner must also specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed or claimed impairment is related to a claimed in-service head injury.

9.  Then, schedule the Veteran for a VA audiology examination to ascertain the current nature and severity of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test should be administered to determine speech recognition ability.  The examiner must describe the functional effects of the Veteran's bilateral hearing loss, including on occupational functioning and daily activities. 

10.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of lichen planus of the penis and hands.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  Efforts should be taken to ensure that the examination is conducted during an active stage of the disease, if possible. The examiner should address the following:

(a) Identify all pathology related to the service-connected skin disability.

(b) Provide specific findings as to the percentage of the entire body affected by the skin disability, and the percentage of the exposed areas of the body.

(c) State whether the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the duration of any such therapy during a 12-month period.

11.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


